        Case 1:21-cv-00679-JPO-RWL Document 8 Filed 03/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  3/17/2021
EDWARD BANKS,                                                  :
                                                               :   21-CV-679 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER OF SERVICE
                  - against -                                  :
                                                               :
                                                               :
MCGLYNN, HAYS & CO., INC., et al.,                             :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Because Plaintiff has been granted permission to proceed in forma pauperis, he

is entitled to rely on the Court and the U.S. Marshals Service to effect service. Walker

v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The

officers of the court shall issue and serve all process . . . in [IFP] cases”); Fed. R. Civ. P.

4(c)(3) (the court must order the Marshals Service to serve if the plaintiff is authorized to

proceed IFP)).        To allow Plaintiff to effect service on Defendants through the U.S.

Marshals Service, the Clerk of Court is instructed to send Plaintiff one U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”). Within 30 days of the date

of this order, Plaintiff must complete a USM-285 form for Defendants and return that

form to the Court.

        If Plaintiff does not wish to use the Marshals Service to effect service, he must

notify the Court in writing within 30 days of the date of this order and request that a

summons be issued directly to him. If within 30 days, Plaintiff has not returned the




                                                        1
       Case 1:21-cv-00679-JPO-RWL Document 8 Filed 03/17/21 Page 2 of 2




USM-285 form or requested a summons, under Rule 41(b) of the Federal Rules of Civil

Procedure, the Court may dismiss this action for failure to prosecute.

       Upon receipt of the completed USM-285 form, the Clerk of Court shall issue a

summons and deliver to the Marshals Service all of the paperwork necessary for the

Marshals Service to effect service upon Defendants.

       No matter what method of service Plaintiff chooses, he must affect service within

120 days of the date the summons is issued. It is Plaintiff’s responsibility to inquire of

the Marshals Service as to whether service has been made and if necessary, to request

an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012).

If within 120 days of issuance of the summons, Plaintiff has not made service or

requested an extension of time in which to do so, under Rules 4(m) and 41(b) of the

Federal Rules of Civil Procedure, the Court may dismiss this action for failure to

prosecute. Finally, it is Plaintiff’s obligation to promptly submit a written notification to

the Court if Plaintiff’s address changes, and the Court may dismiss the action if Plaintiff

fails to do so.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note

service on the docket.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: March 17, 2021
       New York, New York




                                             2
